Case 2:20-cv-10014-NGE-DRG ECF No. 21 filed 03/06/20         PageID.417    Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

VITOR DOCAJ,
                                       Case#2:20-cv-10014-NGE-DRG
      Plaintiff,
                                       Hon: Nancy . Edmunds
Vs.                                    Mag. David R. Grand

ATLANTIC SPECIALTY INSURANCE COMPANY (“Atlantic Specialty”),
and ONEBEACON AMERICA INSURANCE COMPANY,

     Defendants.
_________________________________________________________________/
                     PLAINTIFF’S REPLY BRIEF

      Atlantic’s brief incorrectly seems to suggest the issue of coverage and

priority to pay health in accident benefits is a “minor overlap” and was not litigated

in Wayne County Circuit Court. Atlantic was a party asserting a lien under the

same Atlantic policy, in Wayne County Circuit Court, which necessarily required

Judge Smith under MCL 500.3112 to determine whether or not the no-fault carrier

(Great American) or Atlantic was primarily responsible to pay the medical bills

and wage loss. Docaj purchased a “coordinated” PIP no-fault policy from Great

American. Coordinated no-fault policies is are specifically allowed under MCL

500.3109a for a reduced premium. Great American’s contract clearly had a

“coordination and nonduplication clause” on page 4-5 of the “Michigan Personal

Injury Protection” endorsement, which clearly states (EXHIBIIT A):

      “Coordination and Nonduplication

                                          1
Case 2:20-cv-10014-NGE-DRG ECF No. 21 filed 03/06/20        PageID.418      Page 2 of 4




      a. If an “insured” is entitled to personal injury protection benefits under
         more than one policy, the maximum recovery under all policies [shall]
         not exceed the amount payable under the Policy providing the highest
         dollar limit.
      b. No person may recover duplicate benefits for the same expenses or
         loss.”

      Very interesting to note, Atlantic is not claiming Judge Smith somehow

erred in her determination. Indeed, Michigan law is clear that a no-fault

coordination clause, which undisputedly existed in the Great American policy,

trump’s Atlantic’s health and accident coordination clause. This Court can perform

the same analysis as Judge Smith to the undisputed facts that the Great American

policy was a coordinated no-fault policy, which trump’s Atlantic’s coordination

clause. See Federal Kemper Ins Co v Health Ins Admin, 424 Mich 537 (1986)

and Jarrad v Integon, 472 Mich 207 (2005). Atlantic is primary for health and

accident benefits, since Great American’s coordination clause trump’s Atlantic’s

NON-ERISA coordination clause. Atlantic’s medical and wage loss benefits are

duplicative to the no-fault benefits so Docaj could not obtain those benefits from

Great American. If Atlantic feels it has a claim against Allied Property & Casualty

Insurance Company or American Inter-Fidelity Exhange should have paid Docaj

benefits, then Atlantic should be suing them because Judge Smith ruled Docaj was

entitled to PIP benefits from Great American, only, on a coordinated basis.

      Secondly, Atlantic’s brief seems to suggest that Docaj’s auto insurance was

worker’s compensation or other similar legislation coverage. Docaj had no

                                          2
Case 2:20-cv-10014-NGE-DRG ECF No. 21 filed 03/06/20          PageID.419    Page 3 of 4




worker’s compensation coverage or other similar legislation coverage. Docaj only

had no-fault auto insurance coverage, which has nothing to do with worker’s

compensation insurance coverage or similar kind of legislation.

      Thirdly, Atlantic never denied Docaj’s health and accident benefits because

of the lack of coverage or beyond the scope of Atlantic’s coverage. Atlantic simply

stopped paying on the basis that the no-fault auto carrier had priority to pay

medical bills and wages loss because of Atlantic’s alleged coordination clause.

Docaj relied on Atlantic’s assertion and Judge Smith’s order, which makes Atlantic

primary to pay the medical bills and wage loss. Atlantic had an opportunity to

argue in Wayne County Circuit Court that some of the medical bills were outside

the scope of coverage, but did not. Furthermore, Atlantic continues to fail to

provide any proof that any of the claimed medical bills submitted by medical

providers are not covered by the Atlantic policy.

      Lastly, Atlantic does not deny that Docaj and Atlantic were in “privity” of

contract by virtue of the health and accident policy at issue, so res judicata applied.

See Peterson Novelties, Inc v City of Berkley, 259 Mich App 1, 10-11; 672 NW2d

351 (2003). Furthermore, Atlantic has abandoned the Appeal initially taken to

Judge Smith’s order, which was dismissed by the Michigan Court of Appeals.

Thus, Judge Smith’s order is a final order, which this Honorable Court is bound by.




                                           3
Case 2:20-cv-10014-NGE-DRG ECF No. 21 filed 03/06/20   PageID.420   Page 4 of 4




                                   Respectfully submitted,

                                   THE JOSEPH DEDVUKAJ FIRM, P.C.

                                   By: /s/ Joseph Dedvukaj
                                       Joseph Dedvukaj (P51335)
                                      Attorney for Plaintiff
                                      1277 West Square Lake Road
                                      Bloomfield Hills, Michigan 48302
                                      (248) 352-2110




                                     4
